DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-2, 4, 5, 7-15, 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hickle et al. (US 2003/0040700 A1) in view of Smith et al. (US 2010/0160889 A1).
With regard to claim 1, Hickle discloses a cartridge (Fig.  3 and 13-20) for attachment to a fluid delivery system, the cartridge comprising: a conduit (27) comprising an outlet connection (where 27 is pointing in Fig. 3) and a pump component (see portion compressed at where 60 is pointing) configured to be positioned between an actuator (56) and the cartridge (10), wherein the pump component is adapted to engage the actuator to pump liquid from a liquid container to the outlet connection (Fig. 3) ([0097], descrbies the cassette 150 having the same pumping elements and conduit as that of embodiment of Fig. 3. Therefore, although not explicitly shown in Figs 13-20, the elements of Fig. 3 would also be included in the embodiment of Fig. 13-20); and a support device (156) comprising a receptacle (at 172)) configured to receive the liquid container (34) and to support the liquid container.

Smith teaches a similar attachment point for a vial (see figs. 7-10, equivalent to the vial connection of Hickle) and also including two lateral extensions (72 and 74), each lateral extension having a curved and tapered surface, each curved and tapered surface curving inwardly towards the liquid container (see Fig. 7, while the wings curve outward from a proximal point to a distal point (where the ints are attached to base at 70 to the tip of the wing, the wings also curve towards in the liquid container from side to side. This side curve allows the wing to be curving inwardly towards the liquid container, see Fig below as well as further explanation in the Response to Arguments section) such that a large liquid container engages each curved and tapered surface at a higher position within the receptacle than a small liquid container (the extensions are designed to flex and to accommodate a variety of vial sizes. While they do flex, they would still contact a larger container at a higher position within the receptacle than a small container that may fit between the lateral extensions without the need to flex the extensions ([0026]-[0027]).

    PNG
    media_image1.png
    361
    380
    media_image1.png
    Greyscale

Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Hickle with the lateral extensions as taught by Smith for the purpose of protecting users fingers and for gripping the vial while it is being used ([0027]).  
With regard to claim 2, Hickle discloses wherein the pump component is a flexible conduit (27) which forms a peristaltic pump upon connection to the fluid delivery system (Fig. 3).
	With regard to claim 4, Hickle discloses wherein the actuator is carried by the fluid delivery system (26).
	With regard to claim 5, Hickle discloses wherein the actuator comprises a rotor  (56) to engage the pump component to form a peristaltic pump.
	With regard to claim 7, Hickle discloses wherein the receptacle is configured to support the liquid container at different locations within the receptacle (see elements 66 and 68 that hold container 34). 
	With regard to claim 8, Hickle discloses wherein the receptacle is formed by a pair of lateral extensions (66 that are located on either side of container 34) that are curved and tapered (see Fig. 5) such that a large liquid container is supported at a higher position within the receptacle than a small liquid container (66 may accommodate different sized containers).
	With regard to claim 9, Hickle discloses wherein the receptacle comprises a base portion.
	However, Hickles does not teach the lateral extensions. 
	Smith teaches the first and second lateral extensions extend from a base 54 to form the receptacle,wherein the base portion further comprises a slot between the first and second lateral extensions (the slot is formed at 70 and 68 between the two extensions 72 and 74).


	With regard to claim 10, Hickle discloses further comprising a piercing device (12) adapted to pierce the liquid container and to provide fluid communication between the liquid container and the conduit.
	With regard to claim 11, Hickle discloses wherein the piercing device is configured to be attached to the support device (Fig. 3) such that the liquid container is pierced by the piercing device when the liquid container is placed in the support device (fig. 4).
	With regard to claim 12, Hickle discloses the conduit further comprising: a first coupling from the piercing device to the pump component (16, Fig. 6a); and a second coupling (19) from the pump component to the outlet connection.
	With regard to claim 13, Hickle discloses wherein the pump component is a flexible conduit between the first and second couplings (fig. 3).
	With regard to claim 14, Hickle discloses wherein the piercing device comprises a vent valve (18).
With regard to claim 15, Hickle discloses wherein the receptacle comprises a base portion.
	However, Hickles does not teach the lateral extensions. 
	Smith teaches the first and second lateral extensions extend from a base 54 to form the receptacle,wherein the base portion further comprises a slot between the first and second lateral extensions (the slot is formed at 70 and 68 between the two extensions 72 and 74).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Hickle with the lateral extensions as taught by Smith for the purpose of protecting users fingers and for gripping the vial while it is being used ([0027]).  
With regard to claim 17, Hickle discloses the claimed invention except for piercing the container prior to engaging the receptacle. 
Smith teaches the wings are squeezed by a user to open the receptacle space such that the container would be pierced by the spike and, when the wings are released, would then contact the container. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Hickle with the lateral extensions as taught by Smith for the purpose of protecting users fingers and for gripping the vial while it is being used ([0027]).  

Claim 3 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hickle et al. (US 2003/0040700 A1) in view of Smith et al. (US 2010/0160889 A1) and in further view of Bloom et al. (US 6,070,761).
With regard to claim 3 and 6, Hickle/Smith discloses the claimed invention except for a diaphragm pump. 
Bloom teaches a similar cartridge pumping mechanism that uses a diaphragm pump actuated by an actuator in order to pump the fluid through a conduit (Col 16, line 47 to Col 17, line 7).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Hickle/Smith with the diaphragm pump as taught by Bloom because the substitution of one pumping mechanism for another is well known in the art and does not alter the overall function of the device (col 16, line 47 to Col 17, line 7). 

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hickle et al. (US 2003/0040700 A1) in view of Smith et al. (US 2010/0160889 A1) and Hickle (US 2003/0229330 A1) (hereinafter referred to as Hickle II). 
With regard to claim 16, Hickle/Smith discloses the claimed invention except for ribs on the retaining member. 
Hickle II teaches a piercing member (Fig. 10) for piercing a container containing medical fluid and further including a retaining device (see fig below) having flexible ribs (see fig below) to provide a positive engagement for a friction fit between the retaining member and the slot (see Fig. 11, showing slot 170 for engaging with the ribs). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Hickle/Smith with the ribs as taught by Hickle II for the purpose of holding the piercing member stationary relative to the drug cassette body ([0073]). 


    PNG
    media_image2.png
    470
    315
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-7, 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Smith teaches the amended claim 1 of having a surface that curves inwardly towards the liquid container as shown in the annotated drawing. However, there are clear differences between the present invention and that of Hickle in view of Smith. If the claims were amended to recite the orientation of the extensions with relation to the support device/receptacle as well as in relation to the container, these amendments may overcome the current rejection. For example the extensions of Smith extend from a distal end of the container towards a proximal end. In contrast it appears the present application teaches exensions that extend from the side of the container and around the container. Thus, if the claims were amended to describe the orientation of the extensions, this may help to overcome the current rejection.
Additionally with regard to claim 17, while Smith currently teaches the limitations as recited, if the claims were to be amended to describe the structure of the spike (possibly having a tubing connected to it) in relation to the receptacle portion, this may overcome the current rejection. Additionally, having a limitation that the container may be removed from the receptacle while still connected to the spike may also be enough to overcome the current rejection. Applicant is invited to contact Examiner to discuss potential claim language that would overcome the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783